DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimers filed on November 17, 2021 disclaiming the terminal portions of any patents granted on this application which would extend beyond the expiration dates of US 10, 109,489 and US 10,679,855 have been reviewed and are accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1 and 5 – 11 are now allowed.
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowing these claims are provided in the Applicant’s Arguments/ Remarks (pages 6 – 8) filed November 17, 2021.  Novelty of the invention are the limitations which recite forming a second semiconductor layer in the first plurality of trenches and on mesa regions between the first plurality of the trenches of the first semiconductor layer; wherein the second semiconductor layer is formed before the annealing of the semiconductor arrangement, and wherein the annealing of the semiconductor arrangement causes the implanted first type dopant atoms and the implanted second type dopant atoms to laterally diffuse from the first semiconductor layer into the second semiconductor layer. Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        December 9, 2021